DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 8-5-2021 has been entered into the record.  Claims 1-12 are pending and under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Information Disclosure Statement
The information disclosure statement filed 6-11-2021 and 8-5-2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The citations that were in the English language have been considered.


Rejections Maintained
Claims 1-12 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 46 and 47 of US 9,872,924 in view of  Chamberlin et al (8,802,820 with an earlier filing date of October 31, 2007) and EP 1155702 A1 published 11-21-2001; of record. 
Claims 1-12 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 9 and 17 of U.S. Patent No. 9,808,537 in view of Chamberlin et al (8,802,820 with an earlier filing date of October 31, 2007.  
Claims 1-12 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 14, 15 and 17 of U.S. Patent No. 10,195,288 in view of Chamberlin et al (8,802,820 with an earlier filing date of October 31, 2007).

Inasmuch as, Applicant has traversed together these rejections together, they will be rebutted together.  
Applicant’s arguments have been carefully considered but are not persuasive.  Applicant argues that none of the claims of the Patents are limited to breast cancer, but merely list breast cancer with other cancers.  This is not persuasive as the claims specifically alternatively address breast cancer of interest in treatment among a list of equally obvious cancers.  Selection from any one from  the list is prima facie obvious at the time of the invention and breast cancer in particular because the art recognized that breast cancer was being treated by the use of anti-HER2 antibodies and trastuzumab in particular in the clinic.  It was also recognized that the treatment regimen for breast cancer using trastuzumab depended upon the HER2 overexpression on breast cancer cells (see Hurvitz et al (Cancer Treatment Reviews, 39:219-229, 2013; see abstract and page 219, column 2).  As such, treatment of HER2 positive breast cancer using the conjugate as combined is prima facie obvious to the skilled artisan.  The claims specifically direct the skilled artisan to breast cancer as a cancer to be treated with an 
For the foregoing reasons the rejections are maintained.  

Status of Claims
Claims 1-12 stand rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.





/Patricia Duffy/Primary Examiner, Art Unit 1645